NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                       2008-3321

                              ELIZABETH S. LAZARO,

                                                           Petitioner,

                                         v.

            NATIONAL ARCHIVES AND RECORDS ADMINISTRATION,

                                                           Respondent.


      Michael W. Dolan, Attorney at Law, of Washington, DC, argued for petitioner.

      L. Misha Preheim, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for respondent. On
the brief were Michael F. Hertz, Deputy Assistant Attorney General, Jeanne E.
Davidson, Director, and Brian M. Simkin, Assistant Director.

Appealed from: Merit Systems Protection Board
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                     2008-3321


                             ELIZABETH S. LAZARO,

                                                     Petitioner,

                                          v.

            NATIONAL ARCHIVES AND RECORDS ADMINISTRATION,

                                                     Respondent.




                                  Judgment


ON APPEAL from the       Merit Systems Protection Board

in CASE NO(S).           DC0752070669-I-2

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (LOURIE, RADER, and PROST, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT




DATED July 14, 2009                        /s/ Jan Horbaly
                                          Jan Horbaly, Clerk